DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “cylindrical sections between gear meshes” (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for --a second axial portion of the outer race having second outer race lobes, the outer rollers having second outer roller lobes configured to mesh with the second outer race lobes--, does not reasonably provide enablement for “a second axial portion of the inner race having second outer race lobes, the inner rollers having second outer roller lobes configured to mesh with the second outer race lobes”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   It appears that the term “inner” and “outer” have been mixed up in these two instances, appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 13 recites the limitation "the number of planets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recites the limitation “the inner rollers and outer rollers being geared, with cylindrical sections between gear meshes”.  It is unclear to the Examiner how the claimed “cylindrical sections” are arranged within the invention.  If the sections are between the lobes of the inner and outer rollers, the rollers would not mesh, they would both be contacting the cylindrical sections.  Clarification of the placement of the “cylindrical sections”, in relation to the gear meshes is requested. It is assumed that the cylindrical sections are between axial sections of the lobes on one particular gear.
Claims 23-26 are rejected due to their dependence on rejected claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLASSEN (US 2015/0119179 A1).
Regarding claim 22, KLASSEN discloses a speed change device comprising: an inner race (36) having an outer surface; an outer race (38) having an inner surface; a set of orbital rollers including inner rollers (42) in rolling contact with the outer surface of the inner race and outer rollers (40) in rolling contact with the inner surface of the outer race, each and every inner roller being in rolling contact with two outer rollers, and each and every outer roller being in rolling contact with two inner rollers; the inner rollers and outer rollers being geared with cylindrical sections between gear meshes (160, 162) (see Figs 35-36).
Regarding claim 26, KLASSEN discloses the gears are helical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLASSEN (US 2015/0119179 A1) in view of IVANCHICH (US 3,354,738).
claim 14, KLASSEN discloses a speed change device comprising: an inner race (36) having an outer surface; an outer race (38) having an inner surface; a set of orbital rollers including inner rollers (42) in rolling contact with the outer surface of the inner race and outer rollers (40) in rolling contact with the inner surface of the outer race, each and every inner roller being in rolling contact with two outer rollers, and each and every outer roller being in rolling contact with two inner rollers; a first axial portion of the inner race having first inner race lobes (see Figs. 35 and 36), the inner rollers having first inner roller lobes configured to mesh with the first inner race lobes; and a second axial portion of the inner race having second inner race lobes (see Figs. 35 and 36), the inner rollers having second inner roller lobes configured to mesh with the second inner race lobes. 
KLASSEN does not disclose the first inner race lobes having a first helix angle at the first axial portion of the inner race, nor the second inner race lobes having a second helix angle at the second axial portion of the inner race different from the first helix angle.
IVANCHICH teaches (see Fig. 2, col.4, lines 12-16) the first inner race lobes having a first helix angle at the first axial portion of the inner race, and the second inner race lobes having a second helix angle at the second axial portion of the inner race different from the first helix angle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the lobes on the rollers of KLASSEN as taught by IVANCHICH to avoid axial thrust due to gear tooth loading (IVANCHICH, col. 4, lines 15-16).
Regarding claim 15, the combination of KLASSEN-IVANCHICH discloses the first inner race lobes extend continuously between the first axial portion and the second axial portion to link with the second inner race lobes so that the first inner race lobes are the second inner race lobes, and the first inner roller lobes extend continuously to link with the second inner roller lobes so that the first inner roller lobes are the second inner roller lobes.
claim 17, the combination of KLASSEN-IVANCHICH discloses speed change device comprising: an inner race having an outer surface; an outer race having an inner surface; a set of orbital rollers including inner rollers in rolling contact with the outer surface of the inner race and outer rollers in rolling contact with the inner surface of the outer race, each and every inner roller being in rolling contact with two outer rollers, and each and every outer roller being in rolling contact with two inner rollers; a first axial portion of the outer race having first outer race lobes, the outer rollers having first outer roller lobes configured to mesh with the first outer race lobes, the first outer race lobes having a first helix angle at the first axial portion of the outer race; and a second axial portion of the inner race having second outer race lobes, the inner rollers having second outer roller lobes configured to mesh with the second outer race lobes, the second outer race lobes having a second helix angle at the second axial portion of the outer race different from the first helix angle.
Regarding claim 18, the combination of KLASSEN-IVANCHICH discloses the first outer race lobes extend continuously between the first axial portion and the second axial portion to link with the second outer race lobes so that the first outer race lobes are the second outer race lobes.
Regarding claim 19, the combination of KLASSEN-IVANCHICH discloses the first outer roller lobes extend continuously to link with the second outer roller lobes so that the first outer roller lobes are the second outer roller lobes.
	
Allowable Subject Matter
Claims 1-3, 5-8, 10, 11, 20, and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659